Mr. PRESIDING JUSTICE JONES, dissenting: The prohibition of the fourth amendment is against “unreasonable” searches and seizures. Under the facts of this case and the applicable law, the search pursuant to warrant and the ensuant seizure were not at all unreasonable. Accordingly, I respectfully dissent. The majority makes too much of fourth amendment protection when they, in effect, hold that under the facts presented the police must tell the victims of the crime that they know where their stolen property is, and who has it in possession, but they are powerless to act to either recover the property or prosecute the offender. Reason is to the contrary. If the police and the warrant-issuing judge had acted other than as they did they would be subject to criticism and the criminal justice system brought into disrepute. The work of the police was commendable and could not be categorized as anything other than routine. Certainly it was not oppressive, and the defendant suffered no prejudice because of a violation of her fourth amendment rights. Probable cause exists to support the issuance of a warrant if there is sufficient information related to cause a reasonable man to believe that a crime was being committed and that the evidence was in the place to be searched, and a reviewing court should afford the judgment of the judicial officer great weight and not impose artificial and technical limitations on his judgment. (People v. Krug (1976), 38 Ill. App. 3d 383, 347 N.E.2d 807.) That is, the search warrant and the supporting affidavits are to be tested in a common sense and realistic fashion. People v. Garcia (1975), 27 Ill. App. 3d 396, 326 N.E.2d 497; People v. Moss (1978), 59 Ill. App. 3d 392, 375 N.E.2d 551. In Spinelli v. United States the Supreme Court spoke of the standard pertaining to the determination of probable cause. “[W]e do not retreat from the established propositions that only the probability, and not a prima facie showing, of criminal activity is the standard of probable cause [citation]; that affidavits of probable cause are tested by much less rigorous standards than those governing the admissibility of evidence at trial [citation]; that in judging probable cause issuing magistrates are not to be confined by niggardly limitations or by restrictions on the use of their common sense [citation]; and that their determination of probable cause should be paid great deference by reviewing courts.” (393 U.S. 410, 419, 21 L. Ed. 2d 637, 645, 89 S. Ct. 584, 590-91.) This rule as stated in Spinelli is followed by the Illinois Supreme Court. Cf. People v. Thomas (1975), 62 Ill. 2d 375, 342 N.E.2d 383. Both Aguilar v. State of Texas and Spinelli v. United States were concerned with information furnished by paid police informants. In the case at bar credence must be given to the fact that the information concerning the stolen property came to the police from an anonymous tipster. The tipster (1) identified three specific items of property taken in the burglary, (2) gave the name and location of the house from which they had been taken, and (3) stated that these items could be found at the home of defendant and gave the address. The police verified this information and submitted it to the court in an affidavit for search warrant. There were sufficient facts and sufficient implicit corroboration to justify the issuance of the search warrant. It could be said that the information supplied to the police was self-verifying. In Criminal Procedure in a Nutshell, 106-07, professors Israel and LaFave discuss the fact that credibility standards differ when information - for a search warrant comes from other than a police informant. “INFORMATION FROM OTHER SOURCES. The reliability of informants used to uncover narcotics and gambling offenses has been a matter of special concern because they are often engaged in criminal conduct themselves. Thus, when the facts are provided by a police officer, U.S. v. Ventresca, supra, a crime victim, Brown v. U.S., 365 F.2d 976 (D.C. Cir. 1966), a cooperative citizen, Jaben v. U.S., 381 U.S. 214 (1965), or an informant not from the criminal milieu, In re Boykin, 237 N.E.2d 460 (Ill. 1968), there is no need for establishing credibility. It is still necessary to show why the person giving the information has a basis for his knowledge, although the number of details which need be disclosed varies depending upon the circumstances.” In the Illinois Supreme Court case of In re Boykin, cited by professors Israel and LaFave, police officers acted on an anonymous tip given to a school principal that a student was carrying a gun. The search and seizure were sustained by the court: “In most of the cases involving arrests and searches based upon information furnished by an unidentified informant, the identity of the informant is known to the law enforcement officers and is deliberately withheld. 000 The present case differs in many respects. Here the police officers were not deliberately concealing information within their knowledge. They knew only what they had been told, and they were not required to delay until they had ascertained whether the informant was in fact anonymous or whether the assistant principal said that he was in order to avoid future difficulties in the school and the creation of a feud. [Citations.] In this case, moreover, there is a complete absence of any possible element of gain to the anonymous informant from furnishing false information, and the nature of the potential danger differs from that involved in gambling and narcotics cases.” 39 Ill. 2d 617, 619, 237 N.E.2d 460, 461-62. To the same effect is People v. Hester (1968), 39 Ill. 2d 489, 514, 237 N.E.2d 466, where the Illinois Supreme Court stated: “[T]he usual requirement of prior reliability which must be met when police act upon ‘tips’ from professional informers does not apply to information supplied by ordinary citizens. (Draper [v. United States, 358 U.S. 307, 3 L. Ed. 2d 327, 79 S. Ct. 329].)” In numerous cases the appellate courts of this State have applied this same rule. I would adhere to it in this case and affirm the trial court.